Citation Nr: 0511377	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  95-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran, including as the result of exposure to herbicide 
agents and abuse of alcohol.
 

REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1970.  The appellant is the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

This case was previously before the Board in March 1999, at 
which time the Board decided that the appellant had not 
presented new and material evidence to reopen a previously 
disallowed claim of entitlement to service connection for the 
cause of the veteran's death.  In August 1999, the Deputy 
Vice-Chairman of the Board, on direction of the Chairman, 
ordered reconsideration of the March 1999 Board decision.  

On reconsideration, in a July 2000 decision, the Board 
recognized that in an August 1991 rating decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death as a result of a claim for burial benefits 
submitted by the veteran's mother.  The Board further 
recognized that the RO also denied entitlement to service 
connection for the cause of death in March 1994, following a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits filed on behalf of the veteran's dependent child 
(B.H.).  The Board noted that the appellant was not a party 
to the August 1991 or March 1994 RO decisions, nor was she 
notified of the decisions.  Thus, the Board found that the 
prior denials of service connection had no preclusive effect 
regarding the appellant's claim.  See 38 U.S.C.A. § 5104 
(West 2002); Best v. Brown, 10 Vet. App. 322 (1997) 
(providing that a decision does not become final unless the 
appellant is notified of the decision); 38 C.F.R. § 3.103(a) 
(2004).  Therefore, the issue on appeal was recharacterized 
from a "new and material evidence" claim to a claim of 
entitlement to service connection for the cause the veteran's 
death.  In the July 2000 decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death as due to tobacco use, and remanded to the RO 
for additional development the issue of the veteran's death 
being secondary to alcohol abuse.  

In the meantime, the appellant apparently appealed the 
Board's March 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
January 19, 2001, the Court dismissed the appeal for lack of 
jurisdiction.

The requested development in the Remand portion of the July 
2000 decision was completed and the case returned to the 
Board for further consideration of the appellant's appeal.

In an April 16, 2002 decision that continued reconsideration 
of the March 1999 Board decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death, including as due to alcohol abuse and 
exposure to herbicides.  The appellant gave notice of appeal 
of the April 16, 2002 Board decision to the Court.  In 
January 2003, the Secretary of VA and the appellant through 
counsel, filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion urged the Court to vacate and remand 
the April 16, 2002 decision for failure of the Board to 
present sufficient reasons or bases to support its conclusion 
that VA provided the appellant with adequate notice of the 
information and evidence necessary to substantiate her claim, 
including notice of which portion of any such information or 
evidence was to be provided by appellant and which portion 
would be provided by VA pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); 38 C.F.R. § 3.159 (2004).  By Order dated February 6, 
2003, the Court granted the motion, vacated the Board's April 
16, 2002 decision, and remanded the matter for readjudication 
consistent with the motion.  Accordingly, in January 2004, 
the Board remanded the appellant's case to the RO for 
additional development that included affording the appellant 
the requisite degree of specificity of notice required by the 
VCAA.  This matter has now come back before the Board for 
readjudication. 

The Board further notes that in February 2000, the RO denied 
entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 
because the appellant had not submitted evidence showing that 
the veteran should have been continuously rated as 100 
percent disabled for the 10 years preceding his death.  
Although the RO included that issue as being in appellate 
status in the August 2001 Supplemental Statement of the Case 
(SSOC), the Board finds that the issue is not within its 
jurisdiction because the appellant did not express 
disagreement with the February 2000 determination.  38 
U.S.C.A. § 7105 (West 2002); Rowell v. Principi, 4 Vet. App. 
9, 14 (1993); 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on May [redacted], 1991, and lists his immediate cause of death as 
carcinoma of the esophagus.

3.  At the time of the veteran's death, service connection 
was in effect for PTSD rated as 50 percent disabling and 
fungus infection of the great and second toes, bilateral, 
postoperative with removal of toe nail, rated as 
noncompensable.  

4.  The evidence of record does not demonstrate that any of 
the veteran's service connected disabilities or other 
incident of service was either the principal or contributory 
cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Court/Board Remands and Veterans Claims Assistance Act 
of 2000

As previously noted, the Board remanded the appellant's case 
to the RO in January 2004 to ensure compliance with the 
notification requirements of the VCAA.  On remand, in 
correspondence dated in February 2004, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to her claim, including which 
portion of the information and evidence was to be provided by 
the appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  
The RO advised the appellant of the information and evidence 
necessary to substantiate her claim that the veteran's cause 
of death is related to his service.

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
[Pelegrini v. Principi, 17 Vet. App. 412 (2004), opinion 
withdrawn by 18 Vet. App. 112 (2004)].  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the initial unfavorable decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the appellant's case was 
reconsidered in April and November 2004 with consideration of 
all of the evidence of record, including evidence developed 
on Remand, and the SSOCs were provided to the appellant.  
Also, the Board notes that the VCAA notice was provided by 
the AOJ prior to the latest transfer and certification of the 
appellant's case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

The Board acknowledges that the February 2004 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim, or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, the RO asked the 
appellant for all the information and evidence necessary to 
substantiate the appellant's claim that the veteran's cause 
of death was due to service.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the appellant, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In addition to the above, the RO on its own initiative 
obtained a medical opinion dated in October 2004 that 
addressed whether the veteran's cause of death was related to 
exposure to herbicides during service.  The RO obtained the 
opinion based on an August 2004 request from the appellant's 
attorney that a medical expert review and provide an opinion 
on medical articles submitted by the attorney.  Thereafter, 
the RO considered all of the evidence of record (including 
additional argument and evidence the appellant's former 
attorney and current attorney submitted in September 2003 and 
August 2004), continued the denial of the claim, and issued 
SSOCs on the issue in April and November 2004.  The Board 
finds that the RO complied with the Board's January 2004 
Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Remand portion of a prior Board decision rendered in 
July 2000, the Board remanded the appellant's case to the RO 
to obtain a medical opinion on whether the veteran's service-
connected post-traumatic stress disorder (PTSD), caused, 
increased, and/or aggravated the veteran's alcohol abuse, and 
if so, to what extent alcohol abuse caused or contributed to 
the veteran's esophageal cancer.  On remand, the RO obtained 
the requested medical opinions dated in September 2000 (VA 
psychiatric opinion) and July 2001 (private opinion from 
oncologist D.L.E., M.D.).  In a September 2003 statement from 
the appellant's prior representative, the attorney maintained 
that Dr. D.L.E. failed to state that the claims file was 
reviewed.  A review of Dr. D.L.E.'s July 2001 opinion shows 
that while Dr. D.L.E. did not specifically state that the 
claims file was reviewed, it is clear from Dr. D.L.E.'s 
specific references to various medical reports contained in 
the claims file that he indeed reviewed pertinent records 
contained therein.  The Board finds that the RO complied with 
the Board's July 2000 Remand.  Stegall, 11 Vet. App. at 271.  

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board notes that the RO provided the appellant with 
a copy of the June 1994 rating decision, March 1995 Statement 
of the Case (SOC), August 1997 rating decision, August 1997 
SSOC, March 1998 SSOC, April 1998 SSOC, August 2001 SSOC, 
April 2004 SSOC, and November 2004 SSOC, which included a 
discussion of the facts of the case, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The March 1995 SOC, April 1998 SSOC, 
and April 2004 SSOC provided the appellant with notice of all 
the laws and regulations pertinent to her claim, including 
the law and implementing regulations of the VCAA.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist under the VCAA, the Board 
reiterates that the RO assisted the appellant in 
substantiating her claim by obtaining medical opinions that 
addressed the etiology of the veteran's cause of death.  The 
RO also obtained VA treatment records-some of which included 
VA treatment records previously associated with the claims 
file in connection with prior claims.  The veteran's service 
medical records and records from his personnel file are 
associated with the claims file.  Lastly, the RO scheduled 
the appellant for a Board hearing, which was held before the 
undersigned panel in April 2000.  The appellant has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.


II.	Evidence

In multiple statements, the appellant has asserted that the 
veteran's service-connected PTSD caused his alcohol abuse, 
and that the alcohol abuse caused the esophageal cancer.  The 
appellant also asserts that the veteran's alcohol abuse began 
while he was in service.  In support of her contentions, the 
appellant submitted medical articles that noted that 
excessive alcohol intake is a risk factor for the development 
of esophageal cancer.  The appellant also contends that the 
esophageal cancer was caused by the veteran's exposure to 
Agent Orange in Vietnam.  The appellant asserts that a 
relationship exists among the lipoma removed from the 
veteran's head (sometimes described as a "head tumor" or 
"soft tissue sarcoma"), the cyst removed from the veteran's 
right chest, and the esophageal cancer, all of which she 
maintains are due to Agent Orange exposure. 

The appellant submitted statements from her son and daughter 
in which they described the veteran's drinking habits when 
they were children.

The Certificate of Death indicates that the veteran died on 
May [redacted], 1991, and lists his immediate cause of death as 
carcinoma of the esophagus, with no other causes or 
contributing causes noted.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for PTSD rated as 50 percent disabling and fungus 
infection of the great and second toes, bilateral, 
postoperative with removal of toe nail, rated as 
noncompensable.  

The service personnel records showed that the veteran served 
in the Republic of Vietnam from June 9, 1966 to February 12, 
1968.  

The service medical records are absent any relevant 
complaints or clinical findings, including no findings 
referable to cancer of the esophagus during service.

VA treatment records dated from April 1979 to February 1991 
document the veteran's treatment and hospitalizations for 
alcohol abuse and several psychiatric disorders, including 
PTSD, as well as mood and personality disorders.  The 
treatment records are significant for noting that the veteran 
reported a pre-service history of alcohol consumption.  The 
treatment records are further significant for noting 
diagnoses of chronic, habitual alcohol abuse and alcohol 
dependence.  

VA treatment records also include a hospital summary that 
noted that during the veteran's hospitalization in November 
1979 for several disorders, he also underwent an Agent Orange 
examination, which did not result in the diagnosis of any 
disorder as being related to herbicide exposure.  A February 
1984 VA operation report and pathology report noted a 
diagnosis of "lipoma of glabella and forehead" which was 
excised.  A VA inpatient treatment record noted that the 
veteran was hospitalized from December 1983 to March 1984 for 
several disorders, during which time the veteran underwent 
"elective surgery" for excision of a "subcutaneous lipoma" 
from the veteran's forehead.  Neuropsychological testing in 
March 1988 revealed evidence of brain dysfunction, but an 
electroencephalogram (EEG) and a computerized tomography (CT) 
scan of the brain in May 1988, which were performed to rule 
out a brain tumor, were noted as normal.  A VA hospital 
summary noted that during the veteran's hospitalization for 
several disorders in May 1988, he underwent an excision of a 
"cyst" on his right chest.  Another record noted that a 
cyst was removed from the veteran's left cheek sometime in 
1988.  Lastly, a January/February 1991 VA hospital summary 
indicated that the veteran was found to have a mass involving 
the lower esophagus and proximal stomach in December 1990.  
The mass was biopsied and found to consist of moderate to 
poorly differentiated adenocarcinoma.  An exploratory 
laparotomy disclosed that the mass was unresectable so a 
gastrostomy was performed.

An undated report from the Colorado Veterans Assistance 
Center indicated that the veteran had contacted that facility 
for assistance with his alcohol problem, and that information 
he gave indicated that combat stress was a "precipitating 
factor" in his alcohol abuse.  

In a November 1998 medical opinion, P.D.F., M.D., reported 
that he treated the veteran for frostbite of the hands in 
January 1982.  Dr. P.D.F. noted that he was not aware of the 
veteran having PTSD when he treated him in 1982, but that he 
had subsequently been told by the appellant that the veteran 
had severe PTSD and that he suffered from alcohol abuse.  Dr. 
P.D.F. maintained that alcohol abuse was "pretty much hand 
in hand with [PTSD], so that would come as no surprise that 
they were co-morbid."  Dr. P.D.F. reported that he had been 
a general practitioner when he treated the veteran, but he 
subsequently trained in psychiatry and specialized in PTSD.  

The appellant presented testimony in April 2000, at which 
time she testified that she met the veteran shortly after he 
was separated from service.  The appellant denied that the 
veteran had any problems, including drinking, when they 
married in 1972, but that the veteran started having problems 
after he spoke about Vietnam during a visit with friends in 
Philadelphia.  The appellant indicated that the veteran 
started drinking and having nightmares in 1978, which 
worsened in 1979, after they moved to South Dakota.  

In a September 2000 VA medical opinion, Dr. V.A. addressed 
the issue of whether 
an etiological relationship existed between the veteran's 
PTSD and alcohol abuse. 
Dr. V.A. summarized the relevant evidence in the claims file, 
and noted that a 30-year history of alcohol abuse was 
documented in April 1979.  Dr. V.A. also noted the veteran's 
statement of having started drinking before he went to 
Vietnam.  Dr. V.A. noted that whether the veteran's PTSD had 
caused his alcohol dependence was not clear, in that numerous 
medical records had documented alcohol abuse prior to the 
veteran's Vietnam service, but Dr. V.A. concluded that "it 
[was] in the realm of possibility that the symptoms of PTSD 
aggravated the veteran's alcohol use."

In a July 2001 medical opinion, private oncologist Dr. D.L.E. 
addressed the issue of whether an etiological relationship 
existed between the veteran's alcohol abuse and his 
subsequent development of esophageal cancer.  Dr. D.L.E. 
noted that the medical evidence documented the veteran's 
regular use of alcohol throughout the 1980s and 1990s, 
although Dr. D.L.E. added that the veteran's specific 
consumption was not shown.  Dr. D.L.E. reported that during 
the veteran's hospitalization in January and February 1991, 
he was found to have Grade II to Grade III adenocarcinoma of 
the gastroesophageal junction.  Dr. D.L.E. noted that the 
veteran died three months later.

Dr. D.L.E. referenced a medical text showing that esophageal 
cancer is the third most common gastrointestinal malignancy 
worldwide, but is rare in the United States.  Dr. D.L.E. 
indicated that the medical text noted that although squamous 
cell carcinoma was the most common type in the past, 
currently 60 percent of all esophageal malignancies are 
adenocarcinomas.  The medical text further indicated that 
alcohol exposure is considered a primary risk factor for 
squamous cell esophageal cancers, but that the primary risk 
factor for esophageal adenocarcinoma is chronic 
gastroesophageal reflux.  The medical text noted that ethanol 
consumption had a "less significant role" in the 
pathogenesis of esophageal adenocarcinomas.  Lastly, Dr. 
D.L.E. reported that the medical text noted that obesity is 
"greatly related" to the risk of esophageal adenocarcinoma, 
presumably due to the secondary increased risk of chronic 
esophageal reflux leading to lower esophageal epithelial 
metaplasia (Barrett's esophagus), and subsequent malignant 
transformation.  Dr. D.L.E. concluded that based on all of 
the above, alcohol was not a significant contributor to the 
development of the veteran's adenocarcinoma of the esophagus.  

In September 2003, the appellant's former attorney submitted 
a publication from the National Institute on Alcohol Abuse 
and Alcoholism.  The former attorney directed attention to 
that portion of the publication that noted that chronic heavy 
drinkers had a higher incidence of esophageal cancer than the 
general population.  

In August 2004, the appellant's attorney submitted a May 1990 
Internet article that discussed the statistical association 
between Agent Orange exposure and specific adverse health 
effects.  The Internet article noted a relationship between 
exposure to Agent Orange and several "health problems" 
including  "nasal/pharyngeal/esophageal cancers."  Another 
Internet article discussed general information about 
esophageal cancer.  The article noted that risk factors for 
developing esophageal cancer included the following:  tobacco 
use, heavy alcohol use, and Barrett's esophagus.

In an October 2004 opinion, the VA examiner indicated that 
she reviewed the claims file including the Internet article 
that addressed an association between Agent Orange and 
esophageal cancer.  The VA examiner noted that the veteran's 
death was due to adenocarcinoma of the esophagus and that the 
veteran was exposed to Agent Orange during his service in 
Vietnam.  The VA examiner explained that adenocarcinoma of 
the esophagus used to be a very rare cancer in the twentieth 
century, but recently the frequency of adenocarcinoma of the 
esophagus had increased dramatically.  The VA examiner added 
that currently, adenocarcinoma of the esophagus was equally 
present as squamous cell carcinoma of the esophagus.  The VA 
examiner reported that according to the current medical 
literature, the risk factors for developing adenocarcinoma of 
the esophagus were the following:  gastroesophageal reflux 
disease, smoking, obesity, Helicobacter infection, and 
certain components of diet.  The VA examiner added that there 
was a relationship between total dietary cereal/fiber intake 
and adenocarcinoma of the esophagus.  Also, the VA examiner 
indicated that increased esophageal acid exposure and nitric 
oxide exposure played the role of developing esophageal 
adenocarcinoma.  The VA examiner then addressed the Internet 
article that discussed the association between Agent Orange 
exposure and certain cancers.  The VA examiner noted that 
there was a connection or association with nasopharyngeal 
esophageal cancer.  The VA examiner indicated that the 
Internet article contained only a vague statement of 
esophageal cancer without expressing what type of esophageal 
cancer would be associated with Agent Orange exposure.  The 
VA examiner reiterated that esophageal cancer consisted of 
two types, squamous cell carcinoma and adenocarcinoma.  The 
VA examiner concluded that after reviewing medical literature 
and the Veterans and Agent Orange Update 2002, she was 
"confident" in expressing the opinion that there was no 
evidence for a relationship of the associated risk of 
developing adenocarcinoma of the esophagus and Agent Orange 
exposure.  


III.	Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).   Service 
connection may also be allowed on a presumptive basis for 
certain disabilities, including malignant tumors, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.   § 3.303(d) (2004).  Lastly, service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3) 
(2004).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id. 

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the evidence must show the following:  (1) the veteran served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) the veteran 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e); and (3) the 
disease process manifested to a degree of 10 percent or more 
within the specified time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2004).


IV.	Analysis

The appellant contends that the veteran's adenocarcinoma of 
the esophagus was caused by exposure to herbicide agents 
during service.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam from June 9, 1966 to February 12, 
1968.  Accordingly, the veteran has the requisite type of 
service in the Republic of Vietnam as defined by 38 C.F.R.            
§ 3.307(a)(6)(iii) (2004).  Therefore, the veteran is 
presumed to have been exposed to an herbicide agent during 
such service in the absence of affirmative evidence to the 
contrary.  Id.  Adenocarcinoma of the esophagus, however, is 
not an enumerated disease associated with exposure to certain 
herbicide agents under 38 C.F.R.           § 3.309(e) (2004).  
The appellant has referred to other cysts, tumors, and 
lipomas that the veteran may or may not have been diagnosed 
with during his lifetime, as growths possibly related to the 
veteran's adenocarcinoma and Agent Orange exposure.  The 
appellant has characterized these other growths as possibly a 
soft-tissue sarcoma, to which the presumption of service 
connection does apply.  The Board notes that in regard to the 
lipoma excised from the veteran's glabella and forehead in 
1984, the cyst excised from the veteran's right chest in 
1988, and the cyst excised from the veteran's left cheek in 
1988, no clinical association was made between these growths 
and soft-tissue sarcoma.  Even if the medical examiners were 
to have made such an association, the appellant would not 
prevail on her claim on this basis because the medical 
evidence, including a biopsy, shows that the veteran died of 
adenocarcinoma of the esophagus and not soft-tissue sarcoma.  
Accordingly, since the disease process for which the 
appellant seeks to establish as related to the veteran's 
service is not enumerated in 38 C.F.R. § 3.309(e) (2004), the 
presumption of service connection for a disease associated 
with exposure to certain herbicide agents under 38 C.F.R. § 
3.307(a)(6) (2004) is not for application.

The Board recognizes the appellant's sincere belief that the 
veteran's adenocarcinoma of the esophagus was caused by 
exposure to herbicide agents, but under the authority granted 
by the Agent Orange Act of 1991, VA has determined that 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any disorders 
other than those for which VA has found a positive 
association between the disorder and such exposure.  VA has 
not determined that a positive association exists between 
exposure to herbicide agents and the subsequent development 
of adenocarcinoma of the esophagus.  

That the appellant is not entitled to application of the 
presumption of service connection provided under 38 C.F.R. § 
3.307(a)(6) (2004) does not preclude an evaluation as to 
whether the veteran's cause of death is otherwise related to 
service on a direct basis under 38 C.F.R. § 3.303 (2004) or 
on a presumptive basis for a chronic disease under 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  

The service medical records show no complaints of, findings 
of, or treatment for problems associated with the veteran's 
esophagus in service or show clinical findings of 
adenocarcinoma of the esophagus in service.  Rather, the 
medical evidence first notes clinical findings of 
adenocarcinoma in 1990, and not within the year following the 
veteran's discharge from service in January 1970.  Thus, the 
evidence does not show that the veteran's adenocarcinoma of 
the esophagus was present during service or manifested to a 
compensable degree during the one-year presumptive period 
following the veteran's discharge from service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's adenocarcinoma 
of the esophagus to his herbicide agent exposure in service.  
See 38 C.F.R. § 3.303(d) (2004); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (providing that a claimant is not 
precluded under the Radiation Compensation Act from otherwise 
establishing service connection with proof of direct 
causation); McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(acknowledging that the principles set forth in Combee with 
regard to proof of direct causation are applicable in cases 
involving Agent Orange exposure).  
The October 2004 VA examiner found no relationship between 
the veteran's exposure to herbicide agents and his subsequent 
development of adenocarcinoma of the esophagus.  The Board 
finds the VA examiner's opinion persuasive on this point 
because it is based on a review of the veteran's claims file 
or medical evidence specific to the veteran's case, and it is 
supported by a rationale for the conclusion reached.  There 
is no competent medical opinion to the contrary.  

The Board acknowledges that the appellant submitted the May 
1990 Internet article that notes a relationship between Agent 
Orange and "nasal/pharyngeal/esophageal cancers."  The 
Board, however, finds that the article is less probative than 
the October 2004 VA medical opinion.  Assuming arguendo the 
May 1990 internet article rises to the level of a 'medical 
article' or 'medical treatise,' the Board notes that the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).   In the instant case, 
the article submitted by the appellant is not accompanied by 
the opinion of any medical expert linking the veteran's 
adenocarcinoma of the esophagus to his herbicide agent 
exposure in service.  Standing alone, the article does not 
address the particular facts of the veteran's adenocarcinoma 
and relevant medical history.  The Board concludes that this 
information, in and of itself, is insufficient to establish 
the required causal relationship between the veteran's death 
and his military service.  In opposition to the appellant's 
claim is the October 2004 VA medical opinion.  The October 
2004 VA examiner considered the points raised in the May 1990 
article and specifically distinguished the veteran's case.  
Thus, there is no competent medical evidence linking the 
veteran's adenocarcinoma of the esophagus to his herbicide 
agent exposure in service.  

The appellant also contends that the veteran's adenocarcinoma 
of the esophagus was caused by his abuse of alcohol secondary 
to his service-connected PTSD.  The Board notes that although 
the statute precludes the payment of VA compensation benefits 
for primary alcohol abuse and disabilities that are secondary 
to alcohol abuse, alcohol abuse that is secondary to a 
service-connected disorder may be compensated.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

While Dr. V.A. concluded that it was possible that the 
veteran's PTSD aggravated his alcohol use, Dr. D.L.E. opined 
that the veteran's alcohol use was not a significant 
contributor to the development of adenocarcinoma of the 
esophagus.  
The Board finds Dr. D.L.E.'s opinion persuasive on this point 
because it is based on a review of medical evidence specific 
to the veteran's case and it is supported by a rationale for 
the conclusion reached.  The appellant submitted medical 
articles that noted a relationship between alcohol abuse and 
the development of esophageal cancer.  The Board, however, 
finds that the medical articles are less probative than Dr. 
D.L.E.'s opinion.  The articles submitted by the appellant 
are not accompanied by the opinion of any medical expert 
linking the veteran's alcohol abuse to his subsequent 
development of adenocarcinoma of the esophagus.  Although the 
articles indicate that alcohol abuse is a known risk factor 
for "esophageal cancer," the articles do not distinguish 
between the various types of cancer.  Based on review of the 
medical literature, Dr. D.L.E. noted that while alcohol abuse 
is a risk factor for squamous cell carcinoma of the 
esophagus, it is not a significant risk factor for 
adenocarcinoma of the esophagus.  The medical evidence shows 
that the veteran's death was caused by adenocarcinoma, not 
squamous cell carcinoma.  There is no competent medical 
opinion to the contrary of the opinion expressed by Dr. 
D.L.E.  
For these reasons, the Board finds that the evidence does not 
show that alcohol abuse substantially or materially 
contributed to the cause of the veteran's death. 

As for the appellant's opinion on the cause of the veteran's 
death, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's adenocarcinoma of the esophagus and exposure to 
herbicide agents in service or abuse of alcohol, cannot 
constitute competent evidence of such a relationship.  

There is also no competent medical evidence that links the 
veteran's adenocarcinoma of the esophagus to any other 
incident of his military service.  Accordingly, entitlement 
to service connection for the cause of the veteran's death 
must be denied.  

In reaching this conclusion, the Board acknowledges that, 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
appellant's claim; therefore, that doctrine is not for 
application in this case.   38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
















ORDER

Service connection for the cause of death of the veteran, 
including as the result of exposure to herbicide agents and 
abuse of alcohol is denied. 




        ______________________             __________________________              
        Deborah W. Singleton		        Robert E. Sullivan 
        Veterans Law Judge,                 Veterans Law Judge,
        Board of Veterans' Appeals          Board of Veterans' Appeals
         	                                         
                                                                                                                                  



                                       
___________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


